Name: Commission Regulation (EEC) No 2100/91 of 17 July 1991 concerning intervention in the rice sector in Portugal during the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  Europe;  marketing
 Date Published: nan

 No L 195/24 Official Journal of the European Communities 18 . 7 . 91 COMMISSION REGULATION (EEC) No 2100/91 of 17 July 1991 concerning intervention in the rice sector in Portugal during the 1991/92 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, Whereas Article 257 of the said Act of Accession currently applies pursuant to Council Regulation (EEC) No 4007/87 of 22 December 1987 extending the period referred to in Articles 90 ( 1 ) and 257 ( 1 ) of the Act of Accession of Spain and Portugal ('), as last amended by Regulation (EEC) No 3836/90 (2) ; Whereas the structural difficulties encountered in Portugal, in particular with regard to the marketing of rice, at the beginning of the second stage are making the integration of the Portuguese rice market into the common organization of the market difficult ; Whereas the application during the next marketing year, from 1 September 1991 , of the measures provided for in Article 5(1 ) of Council Regulation (EEC) No 1418/76 (3) should resolve these difficulties ; HAS ADOPTED THIS ( REGULATION : Article 1 Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 1418/76, during the 1991 /92 marketing year intervention buying of rice harvested in Portugal may take place in that Member State from 1 September 1991 until 31 July 1992. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 378, 31 . 12. 1987, p. 1 . 0 OJ No L 367, 29 . 12. 1990, p . 1 . O OJ No L 166, 25 . 6 . 1976, p . 1 .